AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
v. )
) Case No. — 1:20-mj-907
RYAN ANDREW HASKAMP
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of Listed in Affidavit in the county of Hamilton in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. 846 Conspiracy to Possess with Intent to Distribute and Distribute

Methamphetamine

This criminal complaint is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

py |
if Lb!

 

Complainant's signature

SA Edward P. Schaub, ATF

Printed name and title

Swom to before me and signed in my presence.
via FaceTime video

Date: Dec 2 2020

   

  

Karen L. Litkovitz

j United States Magistrate Judge
City and state: Cincinnati, Ohio ; = neo
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Edward P. Schaub, being duly sworn hereby and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of a criminal complaint charging Ryan HASKAMP
with a violation of 21 U.S.C. § 846, conspiracy to possess with intent to distribute and to distribute
a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, and
salts of its isomers, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(C) and all in violation of 21 U.S.C. § 846.

2. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), and have been since September 2014. I am currently assigned to the ATF
Organized Crime Investigative Squad. I am a graduate of the Criminal Investigator Training
program and Special Agent Basic Training in Glynco, Georgia. Prior to becoming a Special Agent,
I was a Hopkinsville Kentucky Police Officer for eight years and was an ATF Task Force Officer
assigned to the Western Kentucky Gun Crimes Task Force in Christian County, Kentucky. I am
a graduate of the Department of Criminal Justice Training Center in Richmond, Kentucky. During
my time with ATF, I have been involved in numerous investigations of violations of federal and
state criminal laws resulting in numerous successful prosecutions.

Be The facts in this affidavit are based on personal knowledge from my participation
in this investigation and information presented to me by other law enforcement officers involved
in this case. I have not included in this affidavit each and every detail I know relating to this
investigation. The information outlined below is provided for the limited purpose of establishing
probable cause for a criminal complaint and arrest warrant for Ryan HASKAMP. The sources of
my information and beliefs include: (1) oral and written reports about this and other investigations
which I have received from Drug Enforcement Administration (DEA) agents and other law

enforcement authorities; (2) physical and electronic surveillance conducted by DEA Special
Agents and/or other law enforcement authorities which have been reported to me either directly or
indirectly; and (3) reports from confidential informants received during the course of the
investigation.

4. The information contained in this affidavit relates to a joint DEA, ATF, and
Northern Kentucky Drug Strike Force (NKDSF) investigation of Ryan HASKAMP and others
involved in HASKAMP’s drug trafficking organization (DTO).

PROBABLE CAUSE

A. HASKAMP Identified as a Crystal Methamphetamine Source of Supply in
Cincinnati

5. Beginning on or about July 9, 2020, Cincinnati DEA agents were contacted by
NKDSF agents regarding a drug and weapons trafficking organization led by HASKAMP in and
around the Cincinnati, Ohio area. Cincinnati DEA learned of this information through one of
NKDSFP’s active investigations into a local DTO.

6. On or around July 13, 2020, NKDSF Agent Christopher Boyd, Drug Abuse
Reduction Task Force (DART) Agent Pat Kemper, and I met with CS-1! who is familiar with the
members and activities of the HASKAMP DTO.

Ts CS-1 said that throughout July 2020 s/he witnessed HASKAMP sell large
quantities of crystal methamphetamine on multiple occasions. Additionally, CS-1 provided agents
with a video s/he took while with HASKAMP where he is readily identifiable in possession of a
large quantity of crystal methamphetamine. S/he said that HASKAMP and his DTO use multiple
residences throughout Hamilton County, Ohio to store large quantities of illegal drugs (i.e. stash

houses), guns, and money, which constitute the proceeds of illegal drug and weapons trafficking.

 

' Information provided by CS-1 in the past was accurate and reliable and resulted in the seizure of illegal drugs and
the arrest of those selling the drugs. CS-1 was working in consideration of criminal charges against Jabriel CHAFIN
to include trafficking in controlled substance (methamphetamine) and trafficking in controlled substance (cocaine).
CS-1’s criminal history includes felony convictions for possession of a controlled substance (methamphetamine) and
possession of a controlled substance (cocaine).

Page 2 of 10
B.

8.

Wire Interceptions Confirm HASKAMP Distributes Drugs throughout
Cincinnati

On October 16, 2020, Timothy S. Black, United States District Court Judge for the

Southern District of Ohio authorized the initial interception of wire and electronic communications

over (513) 368-2246 subscribed to “No Name” and used by HASKAMP. Interceptions over that

phone were authorized through November 15, 2020, at which time interceptions terminated.

9.

DEA agents began intercepting communications on October 16, 2020 and learned

that HASKAMP was in contact with Michael BOEH. BOEH used telephone number 317-98 1-

9856, subscribed to “Mickey Mouse.” The following is an excerpt from a call intercepted between

the two on October 17, 2020 at approximately 9:47 p.m.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOEH Yeah, I don’t know why you don’t bro you’re trippin bro I don’t know why I done
told you, you’re sendin money out and I can get em for you, I'll give at that all
day.

HASKAMP | Because I've got a thing going with my dude already and I ain't gonna side step it
just because I can get it for a better price is all it is.

BOEH I mean, you're getting [inaudible] you’re getting, yeah but you’re payin
[inaudible].

HASKAMP | Like that’s what it is like we’ve been partners in it for a minute. That’s all it’s
about.

BOEH What?

HASKAMP | For me like, because me and him have been doing this for a long time together. So
I’m not just gonna side step him and leave.

BOEH I mean, nigga you’re payin 56, that’s, that’s the shit I’m, that’s a price I’m, I’m
giving them to you for that in the city!

HASKAMP | Right.

BOEH If that don’t tell you something.

HASKAMP | I’m, I’m payin about the same, I’m paying a little bit under that.

BOEH Well that’s what I’m sayin I mean, that’s what I’m givin, I’m selling them to you
for that here.

HASKAMP | Right.

BOEH What do you think I’d give you, give em to you for out there?

HASKAMP | Right, yeah. I mean, if I, if I get [inaudible] on board with it I’d be down.

BOEH I mean.

HASKAMP | But, if, I’1] see what my dude wants to do I’ll ask him and see what he says.

BOEH I mean bro, I can probably plug in, I, I , 1 mean, I can probably start at, you could
start servin him man, on some real shit.

HASKAMP | No, he don’t, he don’t, it ain’t like that.

 

Page 3 of 10

 
 

BOEH I promise you.

 

HASKAMP | Nah, he don’t fuck, he don’t fuck with other motherfuckers like that.

 

BOEH Bro and he’s saying that, tell him Ill bring em to his door, I don’t give a fuck, if
he selling em for that, if he’s payin anything more than three, I’ll bring em to his
door for the same, I'll, I’I| beat the ticket.

 

HASKAMP | He’s in Arizona now.

 

BOEH Man, Ill definitely bring, I’ll bring them right to his fuckin doorstep. I’ll bring em
to his door, if he’s in Arizona, I’ll give them to him for 28 right now.

 

HASKAMP | Right.

 

BOEH Matter of fact if he gets 20 or better Ill get em for him for 25.

 

 

 

 

10. Based on my training and experience, I believe that HASKAMP and BOEH are
discussing the drug trade. When BOEH said “Yeah, | don’t know why you don’t bro... You’re
sendin money out and I can get em for you, I’ll give at that all day long,” I believe that BOEH told
HASKAMP that he can provide drugs at the same price as HASKAMP’s current supplier.
Furthermore, when HASKAMP responded “[b]ecause I’ve got a thing going with my dude already
and | ain’t gonna side step it just because I can get it for a better price is all it is,” I believe that
HASKAMP told BOEFH that he is satisfied with his current drug source of supply and is going to
remain loyal. Based on my training and experience, | believe that when BOEH said “I mean...
you’re payin 56, that’s, that’s the shit I’m, that’s the price I’m, I’m giving them to you for that in
the city” he is referring to the price of one pound of crystal methamphetamine, specifically, “56”
which I believe means $5,600. Furthermore, when BOEH said “...if he’s payin anything more
than three, I’ll bring em to his door for the same...” he told HASKAMP that if his current source
of supply is paying over $3,000 per pound of crystal methamphetamine in Arizona, then
HASKAMP?’s current supplier is overpaying for crystal methamphetamine and that HASKAMP
should solely purchase crystal methamphetamine from BOEH. Based on my interpretation of the
above exchange between BOEH and HASKAMP, I believe that HASKAMP sold all of his crystal
methamphetamine and was looking for a temporary source while he waited on his Arizona source

of supply to re-supply him with crystal methamphetamine.

Page 4 of 10
Ld.

On November 5, 2020, Timothy S. Black, United States District Court Judge for

the Southern District of Ohio authorized the initial interception of wire and electronic

communications over (513) 515-7454 subscribed to “Tiamarie Mcclellan” and used by

HASKAMP. Interception over this phone is authorized through December 5, 2020, at which time

interceptions will terminate.

12.

On November 20, 2020, at approximately 1:15 p.m., a call was intercepted over

HASKAMP’s cell phone from telephone number 859-786-8544, used by Crystal RANDALL.

The following is an excerpt of that telephone call:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HASKAMP No they're not and I've got, I've got people over there cause, that thing is
coming today so....

RANDALL Ok.

HASKAMP I'll have my Arizona shit. It'll be here before, you know how that goes
sometime. We don't
know when.

RANDALL Ok, so um, Destiny, my friend. I went over to her house and she had some
speed.

HASKAMP What?

RANDALL She had some speed.

HASKAMP Yeah.

RANDALL It’s like, pre-corona fuckin best speed I’ve had in like six months speed.

HASKAMP Where, ok, what’s it look like?

RANDALL She said she, beautiful, fucking clear as fuck. It’s amazing.

HASKAMP Clear, yeah.

RANDALL Um, she went to Atlanta to get it.

HASKAMP Right. Yeah, that’s cool.

RANDALL [Unintelligible]

HASKAMP What’re they chargin for it?

RANDALL Um.

HASKAMP Cause you wouldn’t believe how low the prices really are right now, people
just don’t know.

RANDALL No, I do know.

HASKAMP Do you?

RANDALL Yeah. But.

HASKAMP What’s the lowest you’ve heard?

RANDALL For what a zip?

HASKAMP I mean yeah sure a zip whatever.

RANDALL Well I mean what’re you thinking, what do you want me to say for a pound?

HASKAMP Yeah. That would be the only thing I would be interested in is pounds, I
wouldn’t I mean I don’t care what the price of a zip is.

RANDALL Well obviously... [Unintelligible]

 

Page 5 of 10

 
 

HASKAMP Well I’Il have fucking, four of them here in a little bit probably. | don’t know
how many they sent they don’t ever tell me. But it’ll be three or four.

 

 

 

 

13. Based on my training and experience, I believe that in the above exchange
HASKAMP and RANDALL are discussing the drug trade. When RANDALL said “.. .best speed
I’ve had in like six months speed” she is talking about crystal methamphetamine because | know
that “speed” is a street term for crystal methamphetamine. Furthermore when HASKAMP said
“[y]eah. That would be the only thing I would be interested in is pounds, | wouldn’t I mean I don’t
care what the price of a zip is,” he told RANDALL that he is not interested in purchasing anything
other than pounds of crystal methamphetamine, for instance he is not interested in “zip(s),” which
I know is a street term referring to an ounce of drugs. Additionally, I believe that when
HASKAMP said “[w]ell I'll have fucking, four of them here in a little bit probably. I don’t know
how many they sent they don’t ever tell me. But it'll be three or four,” he is referring to three or
four pounds of crystal methamphetamine being sent to him, based on the context of the

conversation as further explained below.

14. On November 20, 2020, at approximately 5:34 p.m., SA Keller monitored a
telephone call over HASKAMP’s cell phone from telephone number 513-850-6704, used by UM-
1. During the telephone call, UM-1 told HASKAMP “it’s there,” and further, that HASKAMP
will notify “them” right now.

13: On November 20, 2020, at approximately 5:35 p.m., a call was intercepted over
HASKAMP’s cell phone to telephone number 513-341-3130, used by Michael MOBLEY. The

following is an excerpt of that conversation:

 

MOBLEY Hello.

HASKAMP _| It’s there.

MOBLEY [Heard walking and opening a door] Ain’t nothin on the porch.
HASKAMP | They said they sent the notification.

MOBLEY Well, would they put it anywhere other than?

 

 

 

 

 

 

 

 

Page 6 of 10
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HASKAMP I don’t know, | don’t think so. I wouldn’t think that they would. Look at that
piece of mail on the fucking, on the thing right there, there’s a piece of mail
on that little um, table or whatever just through the front door.

MOBLEY It’s Humana.

HASKAMP _| Huh?

MOBLEY It’s uh, Humana.

HASKAMP _| What’s it say? That piece of mail right there on the table as you walk in the
front door.

MOBLEY Yeah.

HASKAMP What does it, what’s that say?

MOBLEY Bora L. Young.

HASKAMP _| | know that much what I’m talking about the address.

MOBLEY Oh uh, 1627.

HASKAMP _| 1627?

MOBLEY Yeah.

HASKAMP _| That’s where it’s at. Tell her to go to 1627 right now and grab it.

MOBLEY Want me to go down there?

HASKAMP _| What yeah do it right now.

MOBLEY Yep.

HASKAMP | Alright. I’m pullin up on you right now.

16. Based on my training and experience, I believe in the above exchange that

 

HASKAMP and MOBLEY discussed a package of crystal methamphetamine that was set to be
delivered to HASKAMP. When HASKAMP said “It’s there...They said they sent the
notification,” he told MOBLEY that he received notification that a package was delivered. When
HASKAMP asked MOBLEY about the contents of the letter on the table and MOBLEY
responded “1627,” I believe that MOBLEY is identifying a residential address. Based on my
training and experience as well as my participation in this investigation, I believe HASKAMP is
discussing the delivery of a package of methamphetamine. When HASKAMP asked about the
address and MOBLEY responded “oh uh, 1627,” I believe MOBLEY is referring to 1627 De Sales
Lane, which is the address next to 1625 De Sales Lane—which | know was HASKAMP’s Airbnb
at the time based on interceptions over HASKAMP’s cell phone as further explained below.
Based on my training and experience, I believe HASKAMP used MOBLEY to recover the
delivered drug package in order to minimize his exposure to law enforcement.

17. On November 20, 2020, at approximately 5:39 p.m., agents intercepted a call over

Page 7 of 10
HASKAMP’s cell phone to phone number 513-850-6704, used by UM-1. HASKAMP told UM-
1, “It’s here.” I believe this phone call was about a package containing three to four pounds of
methamphetamine that was set to be delivered to HASKAMP. The following is an excerpt of the

intercepted call:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UM-1 What up.

HASKAMP | Hey, it's here, we're good.

UM-1 Alright, alright. [Unintelligible] alright, my heart dropped. I was like fuck.

HASKAMP | Nah, uh, yeah we, we're good they just, them motherfuckers don't ring the
doorbell or
nothing I guess, they just.

UM-1 Yeah, man just uh.

HASKAMP _| I mean. They just drop that motherfucker.

UM-1 Yep uh uh, Ima, uh Ima, call you back in like ten minutes if that's cool.

HASKAMP | That's cool yeah cause I'm I'm throwin it in the fridge real quick I'm gonna look
at it with the thermal imaging camera real quick and make sure it's good.

UM-1 The thermal imaging? [Unintelligible]

HASKAMP | I got a thermal imaging camera man, that I look at it with to make sure that
there ain't nothing that ain't supposed to be in there, in there.

UM-1 Oh, so something don't pop off.

HASKAMP | Yep yep.

UM-1 Alright.

HASKAMP | Yep.

 

18. Based on interceptions over HASKAMP’s cell phone, agents knew that on
November 20, 2020, HASKAMP was staying at an Airbnb located at 1625 De Sales Lane,
Cincinnati, Ohio 45206. HASKAMP provided this address as a meeting place for transactions
with drug customers numerous times beginning on November 12, 2020. Furthermore, on
November 17, 2020, agents saw HASKAMP pull into the driveway of 1625 De Sales Lane in a
dark BMW previously identified as HASKAMP’s. Based on my training and experience, I know
that drug traffickers will have drug packages sent to addresses unassociated with themselves, so
that if law enforcement intercepts the package, it would be difficult to tie him/her to the specific
package containing contraband.

19. On November 20, 2020, United States Magistrate Judge Stephanie K. Bowman of

the Southern District of Ohio, signed a warrant authorizing the collection of GPS location

Page 8 of 10
information (referred to as “pings’””) from MOBLEY’s phone. On that date, the GPS pings showed
MOBLEY within the area of 1625 De Sales Lane. Agents surveilled 1625 De Sales Lane and at
approximately 7:20 p.m., agents saw a white Chevrolet, bearing Kentucky license plate 757ZLL,
park in front of 1625 De Sales. Agents further saw individuals get into the white Chevrolet and
then leave the area. Agents followed the white Chevrolet into Kentucky. During the surveillance,
the GPS pings on MOBLEY’s phone moved in conjunction with the location of the white
Chevrolet.

20. At approximately 8:50 p.m., the white Chevrolet was traffic-stopped by the Kenton
County Police Department. Officers identified MOBLEY as the driver of the vehicle. A
subsequent search of the vehicle resulted in the seizure of approximately eight ounces (1/2 pound)
of crystal methamphetamine. MOBLEY was interviewed and said that he was house-sitting an
Airbnb off of De Sales in Cincinnati for a friend named “HK.” Agents know that “HK” is a
moniker HASKAMP uses. MOBLEY further said that he has known HK since January 2020 and
since then, has purchased approximately five pounds of crystal methamphetamine, acid (LSD),
molly (MDMA), cocaine and 1000 Xanax pills from him.

21. | Based on my knowledge that HASKAMP was waiting on a package to be delivered
as described above, my knowledge that the package was delivered to 1627 De Sales Lane,
MOBLEY retrieved the package from 1627 De Sales Lane and brought it next door to 1625 De
Sales Lane, and my knowledge that MOBLE Y—while under constant surveillance—was stopped
by law enforcement after leaving 1625 De Sales Lane with a distribution quantity of crystal
methamphetamine, I believe that HASKAMP had a package of crystal methamphetamine
delivered to Cincinnati for further distribution.

22. Based on my training and experience; the fact that HASKAMP discussed drug
trafficking over intercepted phone calls, including conversations about purchasing pounds of

methamphetamine; the fact that HASKAMP coordinated the delivery of a package containing

Page 9 of 10
methamphetamine; the fact that HASKAMP discussed the arrival of a methamphetamine package
at HASKAMP’s Airbnb with UM-1; the fact that HASKAMP instructed MOBLEY to retrieve
the package from HASKAMP’s Airbnb, the fact that a package containing methamphetamine was
recovered when MOBLEY was traffic-stopped, I believe there is probable cause that HASKAMP
did knowingly and intentionally combine, conspire, confederate and agree with others known and
unknown to possess with intent to distribute and to distribute methamphetamine when he
coordinated the delivery of methamphetamine to his Airbnb.

CONCLUSION

23. Based on the evidence as a result of this investigation, there is probable cause that
Ryan HASKAMP did knowingly and intentionally combine, conspire, confederate and agree with
others known and unknown, to possess with intent to distribute and to distribute a mixture or
substance containing a detectable amount of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance substance, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(C) and all in violation of 21 U.S.C. § 846.

Respectfully subrp

i Lhd

EDWARD P. SCHAUB

Special Agent

Bureau of Alcohol, Tobacco, Firearms
and Explosives

Subscribed and sworn to before me on this 2nd day of December, 2020.

Bipan XC Xihaik,

Karen L. Litkovitz
United States Magistrate Judge

Page 10 of 10
